UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of1934 Date of Report (Date of earliest event reported)November 7, 2007 Chicago Rivet & Machine Co. (Exact name of registrant as specified in its charter) Illinois 0-1227 36-0904920 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 901 Frontenac Road, Naperville, Illinois 60563 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (630) 357-8500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 7, 2007, Chicago Rivet & Machine Co. issued a press release announcing its earnings for the quarter ended September 30, 2007.The press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release, dated November 7, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J. Bourg Date:November 7, 2007 By: Michael J. Bourg Its:President and Treasurer Exhibit Index Exhibit No. Exhibits 99.1 Press Release, dated November 7, 2007
